DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed January 19, 2022 are acknowledged.  
Examiner acknowledges amended claims 1, 7-8, 11, 15 and 18-19.
Examiner acknowledges cancelled claim 6.
Examiner acknowledges newly added claims 21-22.
The rejection of claims 8, 15 and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) is overcome by Applicant’s amendment.
The rejection of claims 1-4, 7-9, 11-12 and 14-20 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Park et al., U.S. Pre Grant Publication 2018/0015688 is overcome by Applicant’s amendment.
The rejection of claims 1, 5, 7, 11, 13-14, 16 and 18 under 35 U.S.C. 102(a0(1) & (a)(2) as being anticipated by Wani et al., U.S. Pre Grant Publication 2004/0209032 is overcome by Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
improper Markush group containing the phrase “selected from the group comprising”.  Additionally, claim 7 is rendered indefinite because fiberglass is not a polymeric material as required for the sublayer.  	Claim 7 is rendered indefinite because the term “foil” refers to a thin sheet of metal.  Claim 7 requires the sublayer to be a polymeric material.  For purposes of examination, Examiner is interpreting the claim to refer to a film comprising a material selected from the group consisting polyolefin, acrylic, thermoplastic elastomer, polyester, cellular foam, aerogel or combinations thereof.
	Claim 14 is rendered indefinite because a fibrous woven or non-woven scrim material is not a polymeric material as required for the sublayer.  For purposes of examination, Examiner is interpreting the claim to refer to wherein the at least one polymeric sublayer comprises a thermoplastic polymer membrane.
	Claim 16 is rendered indefinite because fiberglass is not a polymeric material as required for the sublayer.  Also, claim 16 is rendered indefinite because the term “foil” refers to a thin sheet of metal.  For purposes of examination, Examiner is interpreting the claim to refer to a film comprising a material selected from the group consisting polyolefin, acrylic, thermoplastic elastomer, polyester, cellular foam, aerogel or combinations thereof.

Claims 1-5, 8-13, 15 and 17-22 are allowed.  Applicant claims a package as recited in claims 1, 11 and 21.  Additionally, Applicant claims a roofing system as recited in claim 18.
	The closest prior art, Wani et al., U.S. Pre Grant Publication 2004/0209032, teaches a composite material comprising a plastic substrate adhered to a semi-rigid material of wood wherein the sheet material is a laminate structure comprising the sheet material [wood], an interior adhesive layer and a protective backing layer.  Wani also teaches that the adhesive and backing material are bonded together wherein the backing material can be a film of polypropylene [polyolefin].  Wani teaches a peel strength greater than 5 lbs. wherein the peel strength is recorded in pounds per linear inch.  The prior art illustrates an overlap portion that projects past at least one side edge of the core.  Wani fails to teach or suggest that the polymeric sublayer comprises a film configured to encapsulate the core.

Response to Arguments
Applicant’s arguments with respect to claims 7, 14 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786